ACCEPTED
                                                                                                        03-15-00451-CV
                                                                                                                6883235
                                                                                                    1
                                                                                             THIRD COURT   OF APPEALS
                                                                                                        AUSTIN, TEXAS
                                                                                                  9/11/2015 11:09:27 AM
                                                                                                      JEFFREY D. KYLE
                                                                                                                 CLERK
                                   NO. 03-15-00451-CV

ANGELA BROOKS-BROWN                                 §              IN THE THIRD
                                                                           FILED IN
                                                                      3rd COURT OF APPEALS
                                                    §                      AUSTIN, TEXAS
V.                                                  §              COURT
                                                                      9/11/2015APPEALS
                                                                           OF  11:09:27 AM
                                                    §                     JEFFREY D. KYLE
USAA TEXAS LLOYD’S COMPANY                          §                          Clerk
                                                                   AUSTIN, TEXAS

                        APPELLEE’S MOTION TO DISMISS

TO THE HONORABLE COURT OF APPEALS:

       Appellee, USAA Texas Lloyd’s (“USAA Texas Lloyd’s”) Company moves

for dismissal of this interlocutory appeal and would show the following:

                                          I.
                                     INTRODUCTION

       This is an appeal from (1) an order appointing an umpire for an appraisal

proceeding under a homeowners policy and, (2) an order of temporary injunction

prohibiting the Appellant from pursuing appointment of an umpire in another

district, and (3) denial of a plea in abatement. (CR 941, CR 946)1In its amended

notice of appeal, Appellant Brooks-Brown states that she seeks an accelerated

appeal. (CR 946)2

       The appeal should be dismissed for want of jurisdiction because:




1
  The Statement of Issues to be Presented on Appeal does not reference the denial of the plea in
abatement, but it is included the notice of appeal (CR 946).
2
  A Joint Report has been filed since the Clerk’s Record was requested. USAA Texas Lloyd’s
has requested supplementation of the Clerk’s Record but, in the interim, has attached an affidavit
of Lisa Songy, with a copy of the Joint Report.
APPELLEE’S MOTION TO DISMISS                                                        PAGE 1
                                                                                    2




       1.     There is no legal or statutory basis for an interlocutory appeal of the

              appointment of an umpire or denial of an abatement.

       2.     The appraisal has been completed and USAA Texas Lloyd’s has

              tendered payment in the amount of the award.           The temporary

              injunction expired by its own terms when the appraisal was

              completed. Therefore, the appeal is moot.

                                       II.
                               RELEVANT FACTS AND
                               PROCEDURAL HISTORY
       Appellant, Angela Brooks-Brown sustained a loss to her home in Killeen,

Bell County, Texas, from fire damage occurring on or about April 4, 2014. (CR

271, 272). She also sustained damage from a hail storm occurring on or about May

12, 2014. (CR 271, 272). USAA Texas Lloyd’s was her homeowners’ insurer.

USAA Texas Lloyd’s adjusted the loss and made payment in the amount it deemed

due. (CR 271, 273-74)

       Brooks-Brown retained the Scott Law Offices and, by letter of September 5,

2014, contended that the payment for the hail loss was insufficient. (CR 7, 20).

Brooks-Brown then filed suit in Bell County on September 11, 2014, asserting

contractual and extracontractual claims.     (CR 7).      By amendment, she added

similar claims related to her fire claim. (CR 107). By letters of March 5, 2015 and




APPELLEE’S MOTION TO DISMISS                                             PAGE 2
                                                                                             3




April 20, 2015 Brooks Brown demanded appraisal of both claims and appointed

Darrell Quinney as her appraiser. (CR 420, 434).

       The policy requires that, after one party demands appraisal and chooses a

competent and impartial appraiser, the other party has 20 days to appoint its own

competent and impartial appraiser. (CR 420, 430). If the appraisers cannot agree

on an umpire within 15 days, the choice is to be made “by a judge of a court of

record in the state where the ‘residence premises’ is located.” (CR 420, 430).

       USAA Texas Lloyd’s appointed Mark West as its appraiser. (CR 420, 436).

The two appraisers did not agree as to the scope or amount of loss and could not

agree to an umpire. (CR 420, 421).

       Brooks-Brown amended her petition several times. The Third Amended

Original Petition was filed May 19, 2015. (CR 271). In each petition Brooks-

Brown asserts that the insured property is located in Killeen, Texas, that she is a

resident of Bell County, and that venue is mandatory and proper in Bell County

because all of a substantial part of the events giving rise to the lawsuit occurred in

Bell County. (CR 7, CR 107, CR 206, CR 271).

       On June 8, 2015, Brooks-Brown attempted to non-suit the Bell County suit3

(CR 418) and filed an action in County Court in Jefferson County seeking



3
 Brooks-Brown contends the non-suit was filed June 6, 2015 but was not file-stamped until June
8, 2015. (CR 758-59).
APPELLEE’S MOTION TO DISMISS                                                    PAGE 3
                                                                                            4




appointment of an umpire for the appraisal of Brooks-Brown’s claim.4 (CR 569,

640). The action was not served on USAA Texas Lloyd’s, although a courtesy

copy was provided to USAA Texas Lloyd’s counsel on June 10, 2015. (CR 758,

848).

        On June 9, 2015 USAA Texas Lloyd’s filed a motion to have an umpire

appointed in the Bell County suit. (CR 420) Brooks-Brown filed a plea in

abatement, on July 9, 2015 asserting the Jefferson County Court had “dominant

jurisdiction.” (CR 687).

        The District Court held a hearing, after notice to all parties, and, by Order of

July 10, 2015, appointed Ron Bickel (a Bell County roofer) as the umpire. (CR

686). The District Court also entered a temporary injunction on July 17, 2015,

enjoining Brooks-Brown from seeking appointment of an umpire in Beaumont in

the unserved action. (CR 928). The court’s order required that the appraisal be

completed within 30 days and stated that “this Anti-Suit injunction will expire after

the insurance appraisal proceeding at issue has been completed” and the court has

received a joint report. (CR 928, 931).

        By order of July 27, 2015, the court denied Plaintiff’s Plea in Abatement.

(CR 948). On August 25, 2015, USAA Texas Lloyd’s received the umpire’s


4
 Cause No. 0127771, styled Angela Brooks-Brown v. USAA Texas Lloyd’s Company, in County
Court at Law No. 1, Jefferson County, Texas. Brooks-Brown contends the suit was filed June 6,
2105 but not file-stamped until June 8, 2015. (CR 855-56).
APPELLEE’S MOTION TO DISMISS                                                   PAGE 4
                                                                                   5




awards.    (Affidavit of Lisa Songy, Ex. 1-A) USAA Texas Lloyd’s tendered

payment on August 27, 2015. (Songy Affidavit Ex. 1-A) The parties filed a joint

report, including a copy of the award and tender of payment by USAA Texas

Lloyd’s, on September 9, 2015. (Songy Affidavit, Ex. 1-A)

                                  IV.
                        ARGUMENT AND AUTHORITIES

A.     No Jurisdiction As to Appointment of Umpire

       Brooks-Brown seeks an accelerated appeal. She asserts no jurisdictional

basis in the notice of appeal, and no basis for an accelerated appeal. (CR 932,

946). Generally, appeals may be taken only from a final judgment or order. Qwest

Communications Corp. v. AT&T Corp., 24 S.W.3d 334, 336 (Tex. 2000);

Schlumberger Ltd. v. Rutherford, 2015 Tex. App. LEXIS 8886, *8 (Tex. App. —

Houston, Aug. 22, 2015, no pet.); See also Tex. Civ. Prac. & Rem. Code § 51.014.

Statutes allowing interlocutory appeal are a narrow exception to the general rule

and are strictly construed. CMH Homes v. Perez, 340 S.W.3d 444, 447 (Tex.

2011). An appellate court has no jurisdiction over an interlocutory appeal unless

expressly authorized by statute. Id. at 336.

       Rule 28.1 Tex. R.App. P., allows for accelerated appeals from interlocutory

orders (when allowed by statute), quo warranto proceedings, and appeals required

by statute to be accelerated or required by law to be filed within less than 30 days

of the order or judgment being appealed. The only category in which Brooks-

APPELLEE’S MOTION TO DISMISS                                            PAGE 5
                                                                                                  6




Brown could assert a right to accelerated appeal is an appeal from an interlocutory

order.

         There is, no jurisdictional basis for appeal of appointment of an umpire.5 A

party may pursue an interlocutory appeal from a temporary injunction. Tex. Civ.

Prac. & Rem. Code Sec. 51.014(4). The court of appeals, however, may only

review the portion of the order granting or denying injunctive relief. The right to

interlocutory appeal of one issue does not create jurisdiction for other issues. See,

e.g., Easton v. Brasch, 277 S.W.3d 558, 561 (Tex. App. — Houston [1st Dist.]

2009, no pet.) (on interlocutory appeal from temporary injunction, court lacked

jurisdiction to address portion of order denying attorney’s fees); Bishop v.

Clawson, 2012 Tex. App. LEXIS 64, *8 (Tex. App. — Houston [14th Dist.] Jan. 5,

2012, no pet.) (on appeal from temporary injunction, court lacked jurisdiction to

review order setting aside foreclosure sale).

         The District Court also denied Brooks-Brown’s motion to abate the appraisal

proceeding. (CR 948).6 The denial of a plea in abatement is not subject to

interlocutory review. E.g., Walker Sand, Inc. v. Baytown Asphalt Materials, Ltd.,

95 S.W.3d 511, 516 (Tex. App. – Houston [1st Dist.] no pet.); cf. State v. BFI

5
 While the statutes related to arbitration are not applicable to appraisal proceedings, by analogy,
there is typically no right to appeal from an order compelling arbitration. see Mohamed v. Auto
Nation USA Corp., 89 S.W.3d 830, 833-34 (Tex. App.—Houston [1st Dist.] 2002, no pet.)
(Federal Arbitration Act) or appointing an arbitrator (Texas Arbitration Act), see CMH Homes v.
Perez, 340 S.W.3d at 451-52 (Tex. 2011).
6
  Plaintiff’s notice of appeal indicates the order was made in open court. The order was signed
after plaintiff’s initial notice of an appeal.
APPELLEE’S MOTION TO DISMISS                                                        PAGE 6
                                                                                    7




Waste Servs. of Tex., LP, 2011 Tex. App. LEXIS 2169 (Tex. App. — Austin Mar.

23, 2011, pet. denied).

       Moreover, as Brooks-Brown did not seek or obtain a stay of the proceedings,

the appraisal went forward, as ordered by the Court, and has now been completed.

(Affidavit of Lisa Songy, Ex. 1-A).         Accordingly, as discussed below, any

interlocutory appeal is now moot. Any opinion would be advisory in nature and

outside the scope of the court’s jurisdiction.

B.     The Appeal is Moot

       An appeal is moot when there is no longer an issue in controversy and the

court’s action on the merits cannot affect the rights of the parties. See VE Corp. v.

Ernst & Young, 860 S.W.2d 83, 84 (Tex. 1993). An appellate court is prohibited

from deciding a moot controversy. See, e.g., City of Dallas v. Woodfield, 305
S.W.3d 412, 416 (Tex. App. — Dallas 2010, no pet.); Ibarra v. City of Laredo,

2012 Tex. App. LEXIS 5962 (Tex. App. — San Antonio July 25, 2012, pet.

denied), cert. denied, 133 S. Ct. 2392 (2013) (after final judgment, appeal from

denial of temporary injunction was moot). The Court of Appeals must dismiss a

moot appeal. Woodfield, 305 S.W.3d at 416; Ibarra at * 7.

       An appeal from an interlocutory order does not suspend the order unless it is

superseded or the court of appeals enters a temporary order staying the

proceedings. Tex. R. App P. 29. Brooks-Brown did not supersede the order nor


APPELLEE’S MOTION TO DISMISS                                            PAGE 7
                                                                                 8




did she obtain a stay. Instead, the appraisal proceeded as ordered by the District

Court. Two of the three members of the appraisal panel signed the award, and it is

binding and enforceable on the parties. See Cantu v. So. Ins. Co., 2015 Tex. App.

LEXIS 8847, *9 (Tex. App. — Austin Aug. 25, 2015, no pet h.) (appraisal award

made pursuant to provisions of insurance contract is binding and enforceable). The

award was received on August 25, 2015 and USAA tendered payment of the award

by letter of August 27, 2015. (Affidavit of Lisa Songy, Ex. 1-A). The order on the

plea in abatement is moot, as the appraisal has been completed.

       Brooks-Brown seeks to appeal from the temporary injunction. By its own

terms, the injunction expires when the appraisal process is completed. (CR 928,

931). Therefore, any appeal is moot. See, e.g., Richards v. Mena, 820 S.W.2d 372

(Tex. 1991) (appeal from temporary injunction moot after district court rendered

final judgment as to permanent injunction).

       Brooks-Brown also seeks to appeal the order appointing an umpire. There is

no independent basis for appeal of that order. Moreover, Brooks-Brown’s only

objection was that it preferred the Jefferson County court to appoint an umpire.

Again, that issue is now moot. Even assuming, arguendo, that venue is irrelevant

to appointment of an umpire, an umpire was appointed by a court of jurisdiction,

and the appraisal was completed.




APPELLEE’S MOTION TO DISMISS                                          PAGE 8
                                                                                9




         Because the controversy between the parties ended when the appraisal was

completed, the appeal is moot and should be dismissed.

                                       V.
                                     PRAYER

         For the reasons stated herein, Appellee USAA Texas Lloyd’s requests the

Court grant its motion, dismiss the appeal, and grant appellee judgment for its

costs.

                                      Respectfully submitted,


                                       /s/ Lisa A. Songy
                                      Lisa A. Songy
                                      State Bar No. 00793122
                                      LisaS@tbmmlaw.com
                                      Beth D. Bradley
                                      State Bar No. 06243900
                                      BethB@tbmmlaw.com
                                      Donnie M. Apodaca, II
                                      State Bar No. 24082632
                                      DonnieA@tbmmlaw.com
                                      TOLLEFSON BRADLEY MITCHELL &
                                      MELENDI, LLP
                                      2811 McKinney Avenue, Suite 250 West
                                      Dallas, Texas 75204
                                      (214) 665-0100 Telephone
                                      (214) 665-0199 Facsimile
                                      ATTORNEYS FOR DEFENDANT
                                      USAA TEXAS LLOYD’S COMPANY




APPELLEE’S MOTION TO DISMISS                                         PAGE 9
                                                                               10




                        CERTIFICATE OF CONFERENCE

       The undersigned counsel hereby certifies that she conferred with Danny Ray
Scott, counsel for Plaintiff Brooks-Brown, on August 25, 2015 regarding this
motion. Counsel for Plaintiff Brooks-Brown stated that he was opposed to this
motion. Therefore, it is presented to the Court for consideration.


                                     /s/ Beth D. Bradley
                                     Beth D. Bradley




APPELLEE’S MOTION TO DISMISS                                        PAGE 10
                                                                                  11




                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of has been served upon counsel
of record via electronic service and facsimile on this 11th day of September, 2015.

Attorneys for Plaintiff
Danny Ray Scott
danny@scottlawyers.com
Virginia Izaguirre
virginia@scottlawyers.com
Sean M. Patterson
sean@scottlawyers.com
Scott Law Offices
350 Pine Street, Suite 300
Beaumont, Texas 77701
Facsimile 409.833.5405


                                       /s/ Lisa A. Songy
                                       Lisa A. Songy




APPELLEE’S MOTION TO DISMISS                                           PAGE 11
              12




EXHIBIT 1-A
                                                                                      13




                              NO. 03-15-00451-CV

ANGELA BROOKS-BROWN                         §            IN THE THIRD
                                            §
v.                                          §            COURT OF APPEALS
                                            §
USAA TEXAS LLOYDS COMPANY                   §            AUSTIN, TEXAS

                       AFFIDAVIT OF LISA A. SONGY

THE STATE OF TEXAS             §
                               §
COUNTY OF DALLAS               §

      On this day came before
                           .. me the affiant who, being duly sworn, stated as
follows:

1.    My name is Lisa Songy. I am licensed to practice law in the State of Texas

and am counsel for USAA Lloyds of Texas ("USAA") in this matter. I am over

the age of 18 years, am fully competent to make this affidavit and the facts stated

herein are within my personal knowledge and are true and correct.

2.    I received notice of the appraisal awards in the two claims asserted by Ms.

Brooks-Brown on August 25, 2015. On August 26, 2015, I forwarded copies of

the records to counsel for Ms. Brooks-Brown, with an acknowledgment of the

payment to be made by USAA Texas Lloyds.

3.    On August 27, 2015, I forwarded a check from USAA in the amount of

$2,660.53 to counsel for Ms. Brooks-Brown, along with a copy of the awards.
                                                                                        14




4.    On September 9, 2015, I filed a joint report with the Court, as required by its

order of July 17, 2015, attached as Exhibit A. The report includes copies of the

appraisal awards, my letters of August 26, 2015 and August 27, 2015, and the

check from USAA Texas Lloyds.

FURTHER AFFIANT SA YETH NOT


                                             Lisa A. Songy         C/   S/ . /

       Subscribed and sworn to before me this 11th      dayofSeptember, 2015, to
certify which witness my hand and seal of office.



                                             Notary Public, State of Texas

My Commission Expires:

                                                                CLAUDIA VILLA
                                                             My Commission Expires
                                                                March 11, 2017
                                                                                                          15 PM
                                                                                       Filed 9/9/2015 1:37:32
                                                                                       Joanna Staton, District Clerk
                                                                                       District Court - Bell County, TX
                                                                                       by Melissa Wallace , Deputy




                                     CAUSE NO. 272,693-B

ANGELA BROOKS-BROWN,                             §        IN THE DISTRICT COURT OF
                                                 §
        Plaintiff,                               §
                                                 §
v.                                               §        BELL COUNTY, TEXAS
                                                 §
USAA TEXAS LLOYD'S COMPANY                       §
                                                 §
        Defendant.                               §         146TH JUDICIAL DISTRICT


                        JOINT REPORT REGARDING APPRAISAL


TO THE HONORABLE COURT:

        The parties ANGELA BROOKS-BROWN and USAA TEXAS LLOYD'S COMPANY

file this, their Joint Report pursuant to the Order granting Temporary Injunction dated July 17,

2015.

        The appraisal awards were completed on August 25, 2015, copies are attached hereto as

Exhibit A. On August 27, 2015 USAA Texas Lloyd's tendered payment for the awards less

deductibles and previous payments. See Exhibit B.

        On July 28, 2015, Plaintiff filed her notice of appeal. Plaintiff appealed the Order on

Defendant's Motion for Appointment of Umpire for Insurance Appraisal Proceeding, the Court's

ruling on Plaintiffs Plea in Abatement and Defendant's Application for Temporary Injunction.

Plaintiff plans to continue with said appeal until the issue is decided by Third Court of Appeals.

        USAA Texas Lloyd's does not agree that Plaintiffs appeal is proper nor does it concede

that the Court of Appeal currently has jurisdiction over the matters

        Pursuant to the Court's previous order, the parties hereby notify the comi that the

appraisal proceeding has been completed and therefore the injunction expires by its tenns.
                                                                                                      16




/s/ Danny Ray Scott                                         /s/ Lisa A. Songy
Danny Ray Scott                                             Lisa A. Songy
SBN. 24010920                                               SBN. 00793122
danny@scottlawyers. corn                                    LisaS@tbrnrnlaw .corn
SCOTT LAW OFFICES                                           TOLLEFSON BRADLEY MITCHELL &
350 PINE STREET                                             MELENDI, LLP
SUITE300                                                    2811 McKinney Avenue
Beaumont, TX 77701                                          Suite 250 West
409.833.5400 (Main)                                         Dallas, TX 75204
409.833.5405 (Fax)                                          214. 665.0100 (Main)
ATTORNEY FOR PLAINTIFF                                      214.665.0199 (Fax)
                                                            ATTORNEY FOR DEFENDANT

                                CERTIFICATE OF SERVICE

        I hereby certify that a trne and correct copy of has been served upon counsel of record via
electronic service on this 9th day of September, 2015.

Attorneys (or Plaintiff
Danny Ray Scott
danny@scottlawyers.com
Virginia Izaguirre
virginia@scottlawyers.com
Sean M. Patterson
sean@scottlawyers.com
Scott Law Offices
350 Pine Street, Suite 300
Beaumont, TX 77701

                                             I s I Lisa A. Songy
                                              Lisa A. Songy
            17




EXHIBIT A
                                                                                                   18




                  Tollefson Bradley Mitchell & Melendi, LLP
                                    2811 McKinney Ave, Suite 250 \Vest
                                            Dallas, TX / 520"1'
                                           Main: 214.665.0100
                                           Fax: 214.665.0199

 Lisa A. Songy                                                              Direct: 214.665.0107
 Admitted in Texas and California                                           lisas@tbmmlaw.com

                                             August 26, 2015

Via Fax 409.833.5405 and
e-mail danny@scottlawyers.com
Danny Ray Scott
Scott Law Offices
350 Pine Street, Suite 300
Beaumont, TX 77701

       Re:      Cause No. 272,693-B; Angela Brooks-Brown v. USAA Texas Lloyd's
                Company; In the 146th Judicial District Court of Bell County, Texas and
                Cause No. 03-15-00451-CV in the Third Court of Appeals Austin Texas

                Claim Nos.:         24234074-3 Date ofloss 4/4/14 and
                                    24234074-4 Date of loss 5/12/14

Dear Mr. Scott:

        Attached for your review are the appraisal awards, which USAA Texas Lloyd's received
on August 25, 2015, with respect to the fire and the storm claims made by your client. These
amounts were agreed to by Mark West and Ron Bickel, the court appointed umpire, as reflected
on the awards. It is USAA Texas Lloyd's intent to pay the award on the storm claim less
deductible and prior payments without deduction for depreciation.

       With respect to the award on the fire claim, the appraisal award is for less than USAA's
previous estimate. Thus, there will be no payment forthcoming with respect to the fire claim.

        The check made payable to Angela Brooks-Brown, the Scott Law Offices and JP Morgan
Chase Bank NA will be forwarded under separate cover. If you have any questions, please feel
free to contact me.




Attachments
                                                                19




LAS/ljp
Cc:    Sean Patterson via email sean@scottlawyers.com
       Virginia Izaquirre via email Virginia@scottlawyers.com
                                                                                             20




COMPANY: USSA Insurance                         INSURED: Angela Brooks-Brown
                                                ADDRESS: 707 Aries Ave.
CLAIM# 024234074                                         Killeen, Texas 76542


                                           AWARD


       We, the undersigned, pursuant to the within appointment, DO HEREBY CERTIFY that
we have truly and conscientiously performed the duties assigned determined and do hereby
award as the Actual Cash Value and the Replacement Cost Value of said property damaged by_
..l!&L·

Item      As per attached inspe                                                                             21




                     Ron Bickel Roofing, Inc
                          1118 N 31st
                       Temple, TX 76504
254-773-1662                                                254-791-0027
*************************************************************
                          Inspection Report
August 5, 2015

Angela Brown
707 Aries
Killeen TX


Re: Brown - 707 Aries

Listed below is an itemized list of work to be performed at above address.

•Remove and replace 34 sq composition shingles - 3 tab
•Remove and replace felt paper
•Remove and replace drip edge 250i
•Remove and replace valley metal 6 7. 00 LF
•Remove and replace 6 turtleback vents
•Remove and replace flashing - 7 pipe jacks
•Remove and replace exhaust cap 6"-8"
•Remove and replace fireplace - chimney chase cover
•Prime and paint exterior fascia 250'
•Seal and paint double garage door opening and trim
•Repair one window
•Dump fees
•Permit fees

Comments: In my opinion, the monies allocated in the amount of
$9,233.90 are adequate to complete the above work.


Sincerely,


~
Ron Bickel
President
Ron Bickel Roofing, Inc
                                                                                               22




COMPANY: U5SA Insurance                         INSURED: Angela Brooks-Brown
                                                ADDRESS: 707 Aries Ave
CLAIM: Cause No. 272,693-8                                      Killeen TX 76542


                        AWARD

        We, the   undersigne~, persuant to   the within appointment, DO HEREBY CERTIFY that
we have truly and conscientoiusly performed the duties assigned determined and do hereby
award as the Actual Cash Value and the Replacement Cost Value of said property damaged by
fire.

Item       As per attached inspection report prepared by Ron Bicket Roofing, Inc - umpire

Item

Item

Item

Item




TOTAL AMOUNT OF LOSS               $3,024.82

SPECIAL PROVISIONS:
           1. Subject to ploicy provisions and deductible
           2. less any previous payments per this claim
           3. P!lcy coverage to be addressed by others


Witness our hands this 24
                        ---- day of                 Aug-15



                                                 Vvt~~
                                                --uf-4--,--                        APPRAISER




                                                 Ron   Bickel
                                                                                     23




-
                             Ron Bickel Roofing, Inc
                                  1118N31st
                               Temple, TX 76504
        254-773-1662                                                254-791-0027
        *************************************************************
                         Inspection Report Addendum
                              Cause No 272,693-B


        August24,2015

        Angela Brown
        707 Aries
        Killeen TX


        Re: Brown - 707 Aries

        Listed below is an itemized list of work to be performed at above address.

        •Remove and replace 24 S'-6' high wood slat-cedar
        •Remove and replace 2 4"x4" post-treated lumber
        •Remove and replace 58' of wood fence 5'-6' high-cedar
        •Till and operator for 4 hours
        •Top soil 10 cubic yards
        • 16 hours of general labor
        •1,060 square feet lawn-sod
        •Fertilizing 2, 120 square feet


        Comments: In my opinion, the monies allocated in the amount of
        $3,024.82 are adequate to complete the above work.




        Ron Bickel
        President
        Ron Bickel Roofing, Inc
(   .
~
           24




EXHIBITB
                                                                                                  25




                  Tollefson Bradley Mitchell & Melendi, LLP
                                    2811 McKinney Ave, Suite 250 \i\Test
                                            Dallas, TX 7 5204
                                            Main: 214.665.0100
                                            Fax: 214.. 665.0199

 Lisa A. Songy                                                             Direct: 214.665.0107
 Admitted in Texas and California                                          lisas@tbmm law .com

                                              August 27, 2015

Via Federal Express
Danny Ray Scott
Scott Law Offices
350 Pine Street, Suite 300
Beaumont, TX 7770 I

        Re:     Cause No. 272,693-B; Angela Brooks-Brown v. USAA Texas Lloyd's
                Company; In the I 46th Judicial District Comi of Bell County, Texas and
                Cause No. 03-15-00451-CV in the Third Comt of Appeals Austin Texas

                Claim Nos.:         24234074-3 Date of loss 4/4/14 and
                                    24234074-4 Date of loss 5/12/14

Dear Mr. Scott:

        Enclosed please find payment on the appraisal award in the amount of $2,606.53 with
respect to the storm claim. If you have any questions please feel free to contact me.


                                                          Sincerely,



                                                         ~ ;o~yrt ~·cv
LAS/ljp


Enclosure


Cc:     Beth Bradley w/enclosure
        Sean Patterson I regular mail
        Virginia Izaguirre I regular mail
                                                                                                                                              26




                                                                                                                            FEDERAL EXPRESS

      03637.21BPW.JSS1103023621.0l.Ol.99
    ANGELA D BROOKS-BROWN AND THE SCOTT LAW
    OFFICES AND JPMORGAN CHASE BANK NA
    C/O LISA SONGY
    2811 MCKINNEY AVE STE 250 WEST
    DALLAS, TX 75204




USAA Texas Lloyd's Company
PO Box 33490
San Antonio, TX 78265

INVOICE #: USAA-74400242311555373890                                                                      LOB: HOM
USAA #: 024234074                                                                                         CLAIMS REP: 04290-12
LOSS RPT #: 4                                                                                             CHECK #: 0012344241
LOSS DATE: 05/12/2014                                                                                     CHECK DATE: 08/25/2015
POLICYHOLDER:
ANGELA D BROOKS-BROWN


                                                 EXPLANATION OF PAYMENT                                                TOTAL PAYMENT AMOUNT

     **OVERNIGHT** Settlement payment in lawsuit styled                                                                       $**2,660.53
     Brooks-Brown, Angela v. USAA Texas Lloyd's




                                                                                                                                        93868-0215



                #}Iifi•liH·IBfoil@Miit\i$£eli1ljJ@ri:f-iffSHdalilij@U!@:fi#ikeNijfS1f&i·MMi:§wi$f#hi!§Stii@tM@i!l:Cn!1pJaj~tH§#lo$ji¥Ni
                                                                                                                                  0012344241